        Case 3:16-cv-01345-AWT Document 252 Filed 02/21/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


 JOSEPH VELLALI et al.,

 Plaintiffs,                                            No. 3:16-cv-01345-AWT

 v.
                                                        Hon. Alvin W. Thompson
 YALE UNIVERSITY et al.,

 Defendants.


                REPLY MEMORANDUM IN SUPPORT OF PLAINTIFFS’
                       MOTION FOR PROTECTIVE ORDER

        Defendants’ position that this Court should force Plaintiffs’ experts Daniel Alexander and

Albert Otto to divulge highly sensitive, confidential client information that has nothing

whatsoever to do with this litigation is entirely without merit or support. No less than three

separate confidentiality agreements, respectively, contractually require Mr. Alexander and Mr.

Otto to maintain the confidentiality of client identities and information, which Mr. Alexander’s

and Mr. Otto’s opinions do not use, rely on, or reference. Defendants do not, and cannot,

seriously dispute that disclosure of this information would cause substantial, irreparable harm.

Moreover, Defendants fail to provide any cogent explanation for why Mr. Alexander or Mr.

Otto’s confidential client information is discoverable. Instead, Defendants nonsensically assert

that the information at issue has not been adequately identified – even though Defendants have

separately, and specifically, moved to compel its production.

        Mr. Otto and Mr. Alexander indisputably did not rely upon the information Defendants

seek in forming their opinions, so the information is irrelevant. Moreover, Defendants have not

and cannot demonstrate that any benefit of discovery outweighs the irrefutable, and permanent,


                                                 1
        Case 3:16-cv-01345-AWT Document 252 Filed 02/21/20 Page 2 of 10



prejudice that disclosure of the confidential information they seek would cause. For these

reasons, and for the additional reasons set forth below, the Court should issue a protective order

protecting the highly confidential, and irrelevant, information Defendants seek.

                                          ARGUMENT

I.     Requiring Mr. Alexander and Mr. Otto to Disclose Confidential Client Information
       Would Violate Their Non-Disclosure Agreements and Cause Them Irreparable
       Harm

       Defendants have not, because they cannot, dispute that non-disclosure agreements bind

Mr. Alexander and Mr. Otto and prevent them from disclosing confidential client information.

Defendants likewise have not and cannot dispute that Mr. Alexander’s and Mr. Otto’s disclosure

of information in violation of their non-disclosure agreements would materially, and irreversibly,

harm their business interests.




                                                 2
        Case 3:16-cv-01345-AWT Document 252 Filed 02/21/20 Page 3 of 10




       Nor do Defendants dispute that revealing client identities would irreparably harm Mr.

Otto’s business interests.




       Defendants would have been aware of these facts had they allowed the meet and confer

process to proceed, as Plaintiffs proposed. Having hastily moved to compel additional

deposition testimony in order to obtain a delay of the dispositive motion and other deadlines, and

now confronted with these agreements, Defendants shift course. Defendants now claim that they

are unaware of the specific nature of the information Plaintiffs seek to protect, and that Plaintiffs

therefore have not carried their burden. See, e.g., Doc. 243 at 1.

       Defendants’ position is nonsensical. Defendants cannot claim to be unaware of the

nature of the information Plaintiffs seek to protect because they have specifically moved to

compel its production, contending it is critical to their defense. And Plaintiffs previously

explained that the information they seek to protect is that which Defendants seek to compel.

Doc. 230-1 at 1.




                                                  3
Case 3:16-cv-01345-AWT Document 252 Filed 02/21/20 Page 4 of 10
        Case 3:16-cv-01345-AWT Document 252 Filed 02/21/20 Page 5 of 10




       Because, if Mr. Alexander and Mr. Otto were required to violate their agreements and

disclose the confidential data of their employers and clients, they unquestionably would be

irreparably harmed, a protective order is warranted.

II.    Mr. Otto and Mr. Alexander Are Not Required to Produce Confidential Client
       Information Because They Did Not Rely on Their Clients in Forming Their
       Opinions

       Defendants do not, because they cannot, explain how the information Defendants seek

was used or relied upon in any fashion by Plaintiffs’ experts. It was not.
                                                 5
Case 3:16-cv-01345-AWT Document 252 Filed 02/21/20 Page 6 of 10
        Case 3:16-cv-01345-AWT Document 252 Filed 02/21/20 Page 7 of 10




                Moreover, Defendants’ (previous) position – that Defendants are entitled to

inquire into confidential client details because Plaintiffs’ experts, to be qualified, are required to

have hyper-specialized experience with certain types of plans – is contrary to law. Stagl v. Delta

Air Lines, Inc., 117 F.3d 76, 81 (2d Cir. 1997). Further, where confidential information informs

an expert’s “opinion in the aggregate,” the comparative analysis, weighing benefits against

burdens, favors allowing disclosure only of that confidential information that an expert

“specifically consulted[.]” One Source Envtl., LLC v. M + W Zander, Inc., No. 12-CV-145,

2015 WL 4663851, at *2–3 (D. Vt. Aug. 6, 2015).

                                                       Defendants have not argued to the contrary,

because they cannot.

       Moreover, at the same time they claim that they are entitled to specific information

because Plaintiffs’ experts used it, Defendants claim that they do not know what this information

actually is. Doc. 243 at 1 (“Plaintiffs have not identified the information they seek to protect”).




       Rule 26 does not require Plaintiffs’ experts to produce confidential information,

                 because they did not rely on them in forming their opinions. Because

Defendants have shown no benefit to the discovery of this information, on which Mr. Otto and



                                                   7
        Case 3:16-cv-01345-AWT Document 252 Filed 02/21/20 Page 8 of 10



Mr. Alexander did not rely, and because irreparable harm would result from its disclosure, the

Court should grant Plaintiffs’ motion for protective order.

III.   The Harm of Forcing Mr. Otto and Mr. Alexander to Violate Non-Disclosure
       Agreements and Disclose Confidential Client Information Outweighs the Putative
       Value or Importance of the Information

       Because the protections provided by the standing protective order in this case are

insufficient, the need to protect against harassing and burdensome discovery warrants a

protective order. Defendants ignore that the Court must weigh the harm to Mr. Alexander and

Mr. Otto against the value and importance of the information to the case in determining whether

to require Mr. Otto and Mr. Alexander to violate their contractual agreements and disclose

confidential and proprietary information. Defendants do not and cannot argue that the marginal

relevance of

               outweighs the substantial harm that would be caused by the disclosure of

confidential and proprietary information in violation of non-disclosure agreements.

       Under Rule 26(c)(1)(A), a court must weigh the potential for “annoyance,

embarrassment, oppression, or undue burden” against the need for requested discovery. See,

e.g., Centro De La Comunidad Hispana De Locust Valley v. Town of Oyster Bay, 954 F. Supp.

2d 127, 140 (E.D.N.Y. 2013), aff’d, 868 F.3d 104 (2d Cir. 2017), and aff’d, 705 F. App’x 10 (2d

Cir. 2017) (plaintiffs entitled to a protective order precluding discovery of identities of members

of a labor organization in part “because the defendants could not show any need for the

discovery”).

       Here, given that Mr. Alexander and Mr. Otto did not rely on the requested information in

forming their opinions, producing it is not required under Rule 26(a)(2). Further, and as set forth

above, the requested information is wholly irrelevant to their opinions. Plaintiffs have



                                                 8
        Case 3:16-cv-01345-AWT Document 252 Filed 02/21/20 Page 9 of 10



demonstrated the potential harms caused by the disclosure of information but Defendants have

failed to demonstrate any benefit of disclosure. In opposing Plaintiffs’ motion for protective

order, Defendants fail to engage in any analysis balancing the harms of disclosure against the

supposed benefits of production. The Court should grant Plaintiffs’ motion for protective order.

                                        CONCLUSION

       For the foregoing reasons, the Court should grant Plaintiffs’ motion for protective order.

Dated: February 21, 2020                        Respectfully submitted,

                                                /s/     Andrew D. Schlichter
                                                SCHLICHTER BOGARD & DENTON LLP
                                                Jerome J. Schlichter (phv01476)
                                                Heather Lea, (phv08416)
                                                Andrew D. Schlichter (phv09955)
                                                Sean E. Soyars (phv08419)
                                                Joel D. Rohlf (phv09849)
                                                Alexander L. Braitberg (phv09929)
                                                100 South Fourth Street, Suite 1200
                                                St. Louis, Missouri 63102
                                                (314) 621-6115, (314) 621-7151 (fax)
                                                jschlichter@uselaws.com
                                                hlea@uselaws.com
                                                aschlichter@uselaws.com
                                                ssoyars@uselaws.com
                                                jrohlf@uselaws.com
                                                abraitberg@uselaws.com

                                                Ari J. Hoffman (ct22516)
                                                Cohen and Wolf, P.C.
                                                1115 Broad Street
                                                Bridgeport, CT 06604
                                                Telephone: (203) 368-0211
                                                Facsimile: (203) 337-5505
                                                arihoffman@cohenandwolf.com

                                                Attorneys for Plaintiffs




                                                9
       Case 3:16-cv-01345-AWT Document 252 Filed 02/21/20 Page 10 of 10



                                CERTIFICATE OF SERVICE

       I certify that on February 21, 2020, a copy of foregoing was filed electronically using the
Court’s CM/ECF system, which will provide notice of the filing to all counsel of record.


                                                     By: /s/ Andrew D. Schlichter




                                                10
